              Case 1:19-cv-01565-EPG Document 16 Filed 06/23/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
                                                       )    Case No. 1:19-CV-01565
 9   Candace Bazzle,                                   )
                                                       )    STIPULATION AND ORDER FOR
10                  Plaintiff,                         )    EXTENSION OF TIME
                                                       )
11          vs.                                        )
                                                       )
12   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
13                                                     )
                                                       )
14                  Defendant.                         )
15
16
            IT IS HEREBY STIPULATED, by and between the parties through their respective
17
     counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
18
     from July 15, 2020 to August 14, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
19
     OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
20
     accordingly.
21
            This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22
     the requested extension is necessary due several merit briefs being due on the same week.
23
     Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24
     Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25
     Court for any inconvenience this may cause.
26
27                                          Respectfully submitted,
28
     Dated: June 23, 2020                   PENA & BROMBERG, ATTORNEYS AT LAW


                                                   1
              Case 1:19-cv-01565-EPG Document 16 Filed 06/23/20 Page 2 of 3



 1
 2                              By: /s/ Jonathan Omar Pena
                                   JONATHAN OMAR PENA
 3                                 Attorneys for Plaintiff
 4
 5
     Dated: June 23, 2020          MCGREGOR W. SCOTT
 6                                 United States Attorney
 7                                 DEBORAH LEE STACHEL
                                   Regional Chief Counsel, Region IX
 8                                 Social Security Administration
 9
10                              By: */s/ Marcelo N. Illarmo
                                   Marcelo N. Illarmo
11                                 Special Assistant United States Attorney
                                   Attorneys for Defendant
12                                 (*As authorized by email on June 23, 2020)
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         2
              Case 1:19-cv-01565-EPG Document 16 Filed 06/23/20 Page 3 of 3


                                              ORDER
 1
 2          Finding good cause, the Court GRANTS the parties’ stipulation (ECF No. 15). Plaintiff
 3
     shall file with the Court and serve on Defendant Plaintiff’s opening brief no later than August 14,
 4
     2020. All other deadlines are extended accordingly.
 5
     IT IS SO ORDERED.
 6
 7      Dated:     June 23, 2020                              /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
